Citation Nr: 0004130	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  91-23 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico




THE ISSUES

1.  Entitlement to service connection for an anxiety 
reaction.  

2.  Whether new and material evidence has been submitted to 
reopen the claims of service connection for a back 
disability, skin disease, the residuals of a claimed head 
injury and an eye disability.  




REPRESENTATION

Appellant represented by:	Jose R. Garcia Perez, Attorney





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1944 to May 
1946 and from October 1950 to July 1951.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 rating decision of the 
RO.  

In October 1991, the Board denied the veteran's claims.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the "Court").  

In a February 1993 order, the Court granted a Motion to 
Remand.  The case was remanded for additional proceedings.  

In February 1994, June 1995 and February 1998, the Board 
remanded the case for further development.  

(The issues of whether new and material evidence has been 
submitted to reopen claims of service connection for a skin 
disease, the residuals of a claimed head injury and an eye 
disability are addressed in the remand section of this 
document.)  






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The evidence does not corroborate the veteran's 
contention that he currently suffers from innocently acquired 
psychiatric disability, including that due to an anxiety 
reaction, which had its clinical onset during his period of 
military service in World War II and the Korean Conflict.  

3.  In August 1970, the RO denied the veteran's original 
claim of service connection for a back disability.  

4.  The veteran received notice of the August 1970 decision 
as well as his appellate rights; however, he failed to file a 
Notice of Disagreement.  

5.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the August 
1970 rating decision.  



CONCLUSIONS OF LAW

1.  Neither the veteran's anxiety reaction, nor any other 
innocently acquired psychiatric disability is due to disease 
or injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.303 (1999).  

2.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for a back disability.  38 U.S.C.A. §§ 5107, 5108, 
7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Anxiety reaction

The Board finds that the veteran's claim of service 
connection for anxiety reaction is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When an appellant submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to those claims.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the appellant's claim, and that no further 
assistance to the appellant is required to comply with 
38 U.S.C.A. § 5107(a).

Regarding the well groundedness of the anxiety reaction 
claim, the Board notes that the veteran alleges that his 
anxiety reaction is due to events in service.  A September 
1990 psychiatric treatment summary of Dr. Reyes indicates 
that the veteran's anxiety neurosis is "connected with the 
traumatic events he was exposed to during World War II and 
the Korean War."  The veteran's allegations together with 
the medical evidence are sufficient to make the claim well 
grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Continuity of symptomatology, however, 
is required where a condition noted during service is not 
shown to be chronic.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  


Factual background

A careful review of the veteran's service medical records for 
his first period of service shows that he had no psychiatric 
complaint, treatment or diagnosis.  
The records show that, during his first period of service, 
the veteran was a guard patrolman.  His discharge document, 
WD AGO Form 53-55, indicates that he had no participation in 
any battles or campaigns or wounds received in action.  It 
was noted that he did receive three overseas service bars.  
It was further noted that he had no psychiatric diagnosis at 
his separation examination in May 1946.  

A careful review of the service medical records for his 
second period of service similarly shows that the veteran had 
no psychiatric complaint, treatment or diagnosis.  His 
discharge document, DD Form 214, indicates that the veteran 
had over nine months of foreign service.  He was awarded the 
Army of Occupation Medal with Japan Clasp.  There was no 
evidence of any combat or wounds received in action.  

In March 1951, during service, it was noted that the veteran 
complained of aches in his arms, chest and legs.  It was 
noted that he had been treated for gonorrhea and wanted a 
serology check.  The veteran's July 1951 separation 
examination also noted that he had no psychiatric 
abnormalities.  

In August 1964, the veteran filed an application for VA 
benefits, noting that he had a fractured right patella.  
There were no allegations concerning any psychiatric 
disability.  The veteran was hospitalized at the VA Hospital 
in San Juan, Puerto Rico, from June to August 1964 for a 
fractured right patella.  No mention was made of psychiatric 
disability.  

In April 1970, the veteran filed another application for VA 
benefits.  He claimed entitlement to service connection for a 
skin disorder, injury to the head with an eye disorder, 
arthritis and fractured right leg.  Again, there were no 
allegations concerning any psychiatric disability.  

A VA hospital summary dated from March to April 1970 reveals 
no evidence of psychiatric disability.  

A June 1970 VA psychiatric examination report shows a 
diagnosis of anxiety reaction with depressive features.  
There was no mention of or attribution to the veteran's 
period of service.  

In September 1971, the veteran underwent another VA 
psychiatric evaluation.  The examiner diagnosed anxiety 
reaction and noted that it was severely disabling.  There 
was, however, no attribution of the disorder to his period of 
service.  

In a May 1973 statement, a Dr. Miguel E. Martinez certified 
that the veteran had been under his care for the previous few 
months for, among other disorders, "neurosis of anxiety" 
and cardiac neurosis.  

In a June 1973 note, a Dr. Raul Lopez de Victoria indicated 
that the veteran was nervous and anxious with periodic 
attacks and aggressiveness.  In addition, a notation of 
"Cardiac.  Nervous." was made.  

In July 1973, the veteran underwent another VA psychiatric 
evaluation.  Once again, the examiner diagnosed anxiety 
reaction.  The examiner indicated that the disorder was 
moderately to moderately severely incapacitating.  There was 
no discussion of the veteran's service history.  

In a November 1973 examination report, Jose M. Reyes, M.D., 
reported that the veteran had been unemployed for over one 
year and had felt nervous for approximately one year.  He 
noted that the veteran was a World War II and Korean War 
veteran.  The diagnosis was that of severe anxiety neurosis 
with depression; however, there was no attribution of the 
disability to the veteran's period of service.  

In August 1976, the veteran filed a claim of service 
connection for claimed skin and eye disabilities.  Again, 
there were no allegations concerning any psychiatric 
disability.  

In March 1990, the veteran filed this claim of service 
connection for "anxiety neurosis."  He stated that he was 
treated for the condition in service and continued to receive 
treatment for it.  

In a September 1990 letter, [redacted] stated that she 
had known the veteran since before he entered the service.  
She stated that the veteran was healthy, friendly and of good 
character.  She added that, when the veteran returned from 
service, he was suffering from a "nervous condition."  She 
stated that the veteran was always depressed.  

In a September 1990 letter, the veteran's brother stated that 
the veteran returned home from World War II and the Korean 
War in a very depressed state.  He stated that the veteran 
received treatment from various doctors over the years.  

In a September 1990 statement, the veteran reported that he 
was healthy when he entered service.  He indicated that, 
during basic training, he became scared because his 
supervisors threatened him.  He stated that they were shown 
war films at which time he began suffering from a nervous 
condition.  He described an incident in gas mask training 
when his mask was knocked off.  He stated that he became 
nervous.  He alleged that, during his second period of 
service, he was stationed in Japan where he saw the planes 
land with those soldiers wounded in combat.  He also reported 
that he saw Americans kill a friend of his.  He contended 
that, ever since, his nerves had "been a wreck."  

In a September 1990 letter, Dr. Reyes reported that the 
veteran had been under his care for the treatment of anxiety 
neurosis since August 1973.  He noted that the veteran had 
dated the onset of his illness to about 45 years earlier, 
when he served during World War II.  Dr. Reyes reported the 
same history as reported by the veteran in his September 1990 
statement.  Dr. Reyes stated that, following the veteran's 
discharge from service in 1951, the veteran was treated for 
his nervous condition by private doctors until 1962, at which 
time he started treatment in the VA hospital.  Dr. Reyes 
noted that the pertinent diagnosis was that of anxiety 
neurosis with depression, chronic and severe.  Dr. Reyes 
noted that the condition was connected with the traumatic 
events during World War II and the Korean War.  

In his notice of disagreement, received in November 1990, the 
veteran reported that Dr. Reyes had treated him since his 
discharge from service.  

In June 1994, Dr. Reyes provided a psychiatric report which 
was virtually the same as the September 1990 report.  The 
veteran's military and medical history was as described by 
the veteran.  

In a March 1995 statement, the veteran described the 
incidents in service as he had done in his September 1990 
statement.  He elaborated, however, regarding the killing of 
his friend.  The veteran stated that his friend's name was 
[redacted] and that he was known as [redacted].  He 
alleged that he and [redacted] were working in a village in 
Japan when three white Americans approached them.  He stated 
that an American took out a firearm and shot [redacted] in the 
chest.  He reported that he ran and later learned from 
friends that [redacted] had died in the hospital.  He noted that 
the Americans were identified, but that he never heard 
whether any measures were taken against them.  He stated 
that, in Puerto Rico, it was reported that [redacted] had died 
in action.  The veteran reported that, when he was 
discharged, he did not mention the incident for fear of 
reprisal but that, soon after his discharge, he sought 
medical help for his nervousness.  

In September 1995, an attempt was made to have the veteran 
undergo a VA psychiatric examination, specifically to 
determine whether the veteran had post-traumatic stress 
disorder (PTSD).  The veteran, however, declined to be 
evaluated by a female physician.  It was explained by the 
veteran's attorney that the veteran was expecting a knee 
examination and that the anxiety generated by the unexpected 
situation made him unable to cope.  

In reports dated in April and June 1996, Dr. Reyes again 
described the veteran's medical and military history as he 
had earlier.  He noted, however, that the veteran's condition 
had deteriorated.  He also, apparently mistakenly, reported 
that the veteran started treatment with him in August "1993," 
rather than 1973.  Again, he diagnosed anxiety neurosis which 
he attributed to the veteran's period of service.  

In December 1996, the veteran underwent a VA psychiatric 
examination.  The examiner diagnosed chronic dysthymia with 
recurrent episodes of major depression.  There was no mention 
of the veteran's military history.  

In August 1997, another VA psychiatric examination was 
conducted.  The examiner diagnosed major depression with 
anxiety features.  She noted that there was no evidence in 
the military records of any incident as described by Dr. 
Reyes.  Further, she noted that the veteran did not describe 
any traumatic events during the initial VA psychiatric 
examination or the initial Dr. Reyes psychiatric evaluation.  

In April 1998, a VA psychological evaluation was conducted.  
The veteran's military history was as described by the 
veteran and Dr. Reyes in September 1990.  The psychologist 
gave the diagnostic impression of major depression, chronic 
and severe.  The psychologist strongly suspected the presence 
of PTSD, but noted that the information was inconclusive.  

In March 1998, the veteran underwent another VA psychiatric 
examination.  The examiner reviewed all of the previous VA 
and Dr. Reyes' psychiatric diagnoses.  The only alleged 
incident from service noted by the veteran was that "[redacted] 
was killed."  The examiner diagnosed major depression with 
anxiety features.  He noted that, based on a review of the 
veteran's history, records and current evaluation, the 
veteran began to present neuropsychiatric symptoms in 1970 
and that the symptoms were not related to his military 
service.  The examiner noted that he had reviewed the April 
1998 psychological evaluation prior to completing his report.  

In February 1999, the Board requested an opinion from an 
Independent Medical Expert (IME) who was noted to be a 
specialist in psychiatry.  The IME was asked to review the 
voluminous evidence of record and to provide an opinion as to 
the likelihood that the veteran was suffering from an 
acquired psychiatric disability which had its onset during 
service or which was the result of disease or injury in 
service.  The specialist was asked to identify the likely 
etiology and date of onset of any current psychiatric 
disability.  

In March 1999, a Professor and Chairperson of the Department 
of Psychiatry of the University of South Alabama College of 
Medicine provided the requested opinion.  The IME noted that 
it was difficult to give a definitive statement regarding the 
nature of the veteran's current psychiatric disability.  He 
stated, however, that the diagnosis most agreed upon back in 
the 1970's was what is now called an anxiety disorder.  He 
noted that the opinion given in April 1998 that the veteran 
might now have major depression was uncertain given the 
veteran's IQ level.  Further, he noted that it was very 
difficult to suggest a diagnosis of PTSD "at this late 
date" given the veteran's overall physical condition.  He 
concluded that the most likely diagnosis was that of 
generalized anxiety disorder.  

Regarding the etiology of the generalized anxiety disorder, 
the IME noted that the question was unresolved medically.  He 
stated that strong opinions supported exclusively 
environmental versus exclusively internal causation.  He 
stated, however, that it was impossible to answer 
definitively.  He opined that the illness represented an 
inherent predisposition to its development which might be 
precipitated by severe environmental stresses but which might 
also develop in the absence of such.  He opined that it was 
difficult, if not impossible to conclude that the veteran's 
symptomatology, which first appeared in the records in the 
1970's, had its onset prior to 1951.  He stated that he had a 
great deal of difficulty arriving at a causal conclusion when 
symptoms occurred at some time past the events that were 
alleged to be causal by a patient.  

The IME summarized that the records failed to substantiate 
the veteran's claim that his generalized anxiety disorder 
either had its onset during service or was the result of 
disease or injury in service.  

In April 1999, the veteran's representative responded to the 
IME.  He noted that the IME had erroneously stated that the 
veteran was in a nursing home and that there were no 
available service medical records.  In addition, he took 
issue with the statement that he had difficulty arriving at a 
causal conclusion when symptoms occurred at some time past 
the events that were alleged to be causal by a patient.  The 
representative cited VBA's Adjudication Procedure Manual, 
M21-1, Part VI, for the proposition that PTSD could occur 
hours, months, or years after a military stressor.  Finally, 
the veteran's representative contended that, although a 
mental condition was not diagnosed in service, there was no 
physical cause found for his complaints of pain in the arms, 
chest and legs.  He suggested that it was "reasonable to 
think that those symptoms were somatizations of his anxiety 
reaction to stressful situations in service."  

In August 1999, the Board requested that the IME again review 
the veteran's claim in light of the representative's 
arguments.  

In a September 1999 letter, IME opined that the service 
medical records supported his previous position.  He 
disagreed with the veteran's representative that the 
veteran's in-service complaints of pain had any relationship 
to a mental disorder.  He noted that the separation medical 
examination revealed no psychiatric abnormalities.  He 
reiterated his opinion that the diagnosis of generalized 
anxiety disorder was supported by the record and that it was 
difficult, if not impossible to conclude that the 
symptomatology which first appeared in the records in 1970 
had its onset prior to 1951.  He concluded again that the 
records failed to substantiate the veteran's claim that his 
mental disorder had its onset during service or was the 
result of disease or injury during service.  


Analysis

The Board finds that the preponderance of the evidence is 
against the claim of service connection for an innocently 
acquired psychiatric disability.  The Board notes that the 
veteran initially stated in March 1990 that he had been 
treated for a nervous disorder in service and continued to 
receive treatment for it.  In March 1995, he stated that he 
did not seek medical attention for his "nervousness" until 
soon after service.  Similarly, in November 1990, the veteran 
reported that Dr. Reyes had treated him ever since service.  
Dr. Reyes, however, stated that he did not treat the veteran 
until August 1973, at which time he reported symptoms of one 
year's duration and did not attribute the veteran's illness 
to service.  The Board finds that the veteran's reliability 
as an historian in this regard is questionable at best.  

The Board also finds very persuasive the fact that the 
veteran did not mention a mental disorder in conjunction with 
a claim for VA benefits until many years after service.  
Indeed, over the years, the veteran has filed several VA 
claims.  Although, beginning in August 1970, anxiety reaction 
was considered in conjunction with adjudications of pension 
claims, the veteran himself did not attempt to relate or 
attribute his psychiatric disability to service until he 
filed this March 1990 claim.  

To the extent that Ms. [redacted] and the veteran's brother have 
alleged that the veteran suffered from a psychiatric disorder 
when he returned from service, they are not competent to so 
opine.  As lay persons, they are not shown to have the 
expertise to proffer medical opinions or diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  To 
the extent that they have alleged that they observed signs 
and symptoms observable by a lay person (which does not seem 
to be the case here), the Board also finds that their 
statements are not supported by the objective evidence in the 
record.  

Similarly, regarding the representative's contention that it 
was "reasonable to think that [the veteran's complaints of 
pain in the arms, chest and legs] were somatizations of his 
anxiety reaction to stressful situations in service," the 
representative himself is not shown to have the expertise to 
proffer opinions as to questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  There is no competent 
evidence to support the representative's contention, and the 
recently obtained IME has specifically opined that there was 
no such relationship.  

Regarding the veteran's representative's criticism of the IME 
and reference to VBA's Adjudication Procedure Manual, M21-1, 
Part VI, for the proposition that PTSD could occur hours, 
months, or years after a military stressor, the Board notes 
that neither the IME nor other competent evidence has 
established the diagnosis of PTSD.  Rather, the IME opined 
that the appropriate diagnosis was that of generalized 
anxiety disorder.  The IME simply stated that it was 
difficult, if not impossible, to conclude that the 
symptomatology which first appeared in the records in 1970 
had its onset prior to 1951.  

The Board finds the opinion of the IME to be more persuasive 
than that of Dr. Reyes in this case.  The IME opinion that it 
was unlikely that the veteran's mental disorder had its onset 
during service or was the result of disease or injury during 
service was based on a review of the entire record.  Dr. 
Reyes, on the other hand, appears to have based his opinion 
on the veteran's self-reported history that he had received 
psychiatric treatment ever since service.  As noted 
hereinabove, the Board finds that the evidence does not 
support the veteran's contention that he received such 
treatment.  Indeed, Dr. Reyes's initial report also did not 
associate the veteran's mental illness with his period of 
service.  The IME opinion is further supported by those 
offered by several VA psychiatrists who had examined the 
veteran.  As the Board has found that the preponderance of 
the evidence is against the claim, service connection for 
anxiety reaction is denied.  


II.  Back disability

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of the notice of the determination being appealed) to file 
the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  In the absence of a perfected appeal, the RO's 
decision becomes final, and the claim will not thereafter be 
reopened or allowed, except as otherwise provided.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In August 1970, the RO denied the veteran's original claim of 
service connection for a back disability.  The veteran 
received notice of the decision as well as his appellate 
rights; however, he failed to file a Notice of Disagreement 
regarding the back disability issue.  As the veteran did not 
file a Notice of Disagreement within one year of the August 
1970 notice of the August 1970 rating decision, the decision 
became final.  

At the time of the August 1970 rating decision, the evidence 
consisted of the veteran's service medical records, VA 
medical records and statements of the veteran.  The service 
medical records were negative for any complaints or treatment 
of a back disability.  

A VA hospitalization report dated from June to August 1964 
showed treatment of a fractured patella following an 
automobile accident, but not for back complaints or 
treatment.  

In May 1970, a VA examination was conducted.  The examination 
revealed moderate spasm and tenderness of the paravertebral 
lumbosacral muscles and marked limitation of forward bending.  
The diagnoses were those of discogenic disease of the lumbar 
spine, chronic fibromyositis of the lumbosacral spine and 
spondylosis of the cervical spine.  

The evidence submitted subsequent to the August 1970 rating 
decision includes private and VA medical evidence and 
statements and of the veteran and other lay individuals.  

Of particular significance is the recent January 1997 VA 
examination report.  The veteran complained of "a total back 
pain associated with numbness and cramps in the arms and the 
legs."  The examiner noted that there was a postural 
abnormality of the back.  There was a fixed deformity of the 
back with a severe lumbosacral scoliosis and dorsal kyphosis.  
There was evidence of severe lumbosacral paravertebral muscle 
spasm.  Motion of the lumbar spine was limited in all planes 
of excursion to 10 degrees, and there was exquisite pain 
objectively on all movements of the lumbar spine.  The 
diagnosis was that of severe generalized osteoarthritis by x-
ray study.  

The Board finds that this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the August 1970 rating decision.  The 
new evidence clearly shows that the veteran has a current 
back disability.  Thus, the Board finds that new and material 
evidence has been submitted to reopen the claim of service 
connection for a back disability.  


ORDER

Service connection for anxiety reaction is denied.  

As new and material evidence has been received to reopen the 
claim of service connection for a back disability, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND


Back disability

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  

In this case, the RO, consistent with the principles set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993), must be 
provided an opportunity to further develop the record and 
conduct a de novo review of the reopened back claim, based on 
the evidence in its entirety.  

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

As noted hereinabove, the veteran has submitted evidence of 
current back disability.  He must, however, provide competent 
evidence of a nexus between his current back disability and 
his period of service.  


Skin, head and eye disabilities

In April 1977, the RO denied claims of service connection for 
skin, head and eye disabilities.  In November 1977, the 
veteran was advised of the decision and of his appellate 
rights but failed to file a timely appeal.  

As noted hereinabove, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. at 145 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The veteran has alleged that he has been receiving treatment 
for skin, head and eye disabilities since his discharge from 
service.  The claims folder contains no evidence of such 
treatment.  Such evidence, if it exists, may be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  When VA is on notice of 
evidence which may prove to be new and material but has not 
been submitted with the veteran's application to reopen, VA 
has a duty to obtain that evidence.  See Graves v. Brown, 8 
Vet. App. 522, 525 (1996).  

In the event that the veteran's claim is reopened, the RO 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the 
reopened claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  See Elkins v. West, 12 Vet. App. at 218-219.  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  See Caluza v. Brown, 7 Vet. App. at 506.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him an opportunity to provide additional 
argument and information to support his 
application for benefits.  This should 
include asking him to provide all medical 
evidence to support his lay assertions 
that he has a back disability due to his 
period of service.  This should also 
include asking him to provide all medical 
evidence of treatment of skin, head and 
eye disabilities since his discharge from 
service.  The veteran should be afforded 
a reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the record to determine 
whether a well-grounded claim of service 
connection for a back disability has been 
submitted.  If it is determined that the 
claim is well grounded, then the RO 
should undertake a de novo review of the 
claim based on the evidentiary record in 
its entirety.  All indicated development 
should be undertaken in this regard.  Due 
consideration should be given to all 
pertinent laws and regulations.  

3.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the issues of whether new and material 
evidence has been submitted to reopen the 
claims of entitlement to service 
connection for skin, head and eye 
disabilities.  If it is determined that 
new and material evidence has been 
submitted, the RO should proceed 
accordingly-beginning with a 
determination of whether the claim is 
well grounded.  See Elkins discussed 
hereinabove.  

4.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



